DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-15 in the reply filed on 11/23/2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration.  The Election/Restrictions requirement is therefore made FINAL.
Drawings
The drawings are objected to because all of the boxes in figures 8a-8b should be labeled with descriptive legends.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 14, 15, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sounart et al. (US 2019/0165250 A1).
Regarding claim 1, Sounart et al. discloses an electronic device, comprising: a housing (120) defining an internal volume (Any housing defines a volume includes Sounart et al.’s element 120); a pressure sensor assembly (130) disposed in the internal volume (Pressure sensing 242, 236 is internal volume) and in communication with an ambient environment (Thru element 232), the pressure sensor assembly (130) comprising: a structure (236) at least partially enclosing a sensor volume; a pressure sensor (242) affixed to a die (substrate) disposed in the sensor volume; and an exposed moisture detection conductor (232) positioned in the sensor volume and exposed to the ambient environment.  
Regarding claim 5, Sounart et al. discloses the exposed moisture detection conductor is bonded to a pad of the die (Fig. 1).  

Regarding claim 14, Sounart et al. discloses the structure comprises: a ceramic material (Par. [027]) at least partially surrounding the sensor volume; and a conductive contact (285-288) electrically connected to the exposed electrical conductor (272) (Fig. 2B).  
Regarding claim 15, Sounart et al. discloses the exposed electrical conductor (132) comprises a metallic wire (silica 132 is a metalloid), coated with a corrosion resistant material (Par. [027]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sounart et al. (US 2019/0165250 A1) in view of Yang et al. (US 2017/0284883 A1).
Regarding claim 2, Sounart et al. discloses a processor (1504) (Fig. 9).
Sounart et al. does not disclose the processor detecting a change in at least one of a resistance, a capacitance, or an inductance of a circuit including the exposed moisture detection conductor. 

Yang et al. discloses a system similar to that of Sounart et al. and further discloses processor connected to the moisture detection conductor (Thru element 50) (Yang et al.’s fig. 10) to detect change in capacitance (Yang et al.’s pars. [045], [050]).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to connect the processor to the moisture detection conductor detecting capacitance changes, as taught by Yang et al. into the system of Sounart et al. because the connection of the processor to the moisture detection conductor detecting change in capacitance is typical for the device to function and involves only routine.
Claims 3, 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sounart et al. (US 2019/0165250 A1) in view of Walavalkar et al. (US 2016/0069810 A1).
Regarding claims 3, 9, Sounart et al. does not explicitly disclose an array of exposed moisture detection conductors positioned in the sensor volume.  
Walavalkar et al. discloses surface enhanced raman spectroscopy detection of gases, particle and liquid through nanopillar structures and further discloses an array of exposed moisture detection conductors (Walavalkar et al.’s pars. [052]. [105]).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate an array of exposed moisture detection conductors, as taught by Walavalkar et al., into the system of Sounart et al. .
Claims 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sounart et al. (US 2019/0165250 A1) in view of Breed (US 2006/0212193 A1).
Regarding claims 4, 10, Sounart et al. does not explicitly disclose the exposed moisture detection conductor comprises a wire loop.  
Breed discloses tire pressure monitoring using hall effect sensors and further discloses the exposed moisture detection conductor comprises a wire loop (Breed’s par.’s [1245[).  
	It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the exposed moisture detection conductor comprises a wire loop, as taught by Breed, into the system of Sounart et al. because having loop is a matter of design choice to detect the moisture using inductance or capacitance and involves only experimental routine.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sounart et al. (US 2019/0165250 A1) in view of Morgan et al. (US 2015/0192535 A1).
Regarding claim 7, Sounart et al. does not explicitly disclose the pressure sensor assembly detects the presence of a liquid in the sensor volume by detecting a change in a resistance of a circuit including the exposed moisture detection conductor.
Morgan et al. discloses apparatus for sensing at least one parameter in water and further discloses the pressure sensor assembly detects the presence of a liquid in the sensor volume by detecting a change in a resistance of a circuit including the exposed moisture detection conductor (Morgan et al.’s par. [061]).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the pressure sensor assembly detects the presence of a liquid in the sensor volume by detecting a change in a resistance of a circuit including the exposed moisture detection conductor, as taught by Morgan et al., into the system of Sounart et al. because having the pressure sensor assembly detects the presence of a liquid in the sensor volume by detecting a change in a resistance of a circuit including the exposed moisture detection conductor is a routine experimental.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sounart et al. (US 2019/0165250 A1) in view of Mugiraneza et al. (US 2020/0371626 A1).
Regarding claim 11, Sounart et al. does not disclose a gel at least partially occupying the sensor volume.
Mugirameza et al. discloses pressure sensor embedded display and further discloses a gel (4) at least partially occupying the sensor volume (Mugiraneza et al.’s fig. 1).
	It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate a gel at least partially occupying the sensor volumes, as taught by Mugiraneza et al., into the system of Sounart et al. because having the gel in sensor volume to detect pressure is typical and involves only routine.
Allowable Subject Matter
Claims 12, 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        

December 28, 2021